BLACKWELL, Judge,
concurring fully and specially.
I concur fully in the opinion of the Court, but I write separately to explain why we need not decide in this case whether Martinez is right when he argues that the State was required to prove that he knew the identity of the controlled substance in which he was trafficking. Even if he were right, there was evidence at trial that, when Martinez encountered law enforcement officers, a passenger informed Martinez that they were transporting several kilograms of cocaine. After the passenger informed Martinez that they had cocaine, Martinez attempted to drive away with the cocaine, an act that, the jury could have found, itself amounted to trafficking. Accordingly, even assuming that Martinez is right about the knowledge element of OCGA § 16-13-31 — something about which I offer no opinion — there is enough evidence in this case to sustain his conviction for trafficking in cocaine. Cf. Harrison v. State, 309 Ga. App. 454, 457-458 (2) (a) (711 SE2d 35) (2011) (declining to decide whether, to prove trafficking in cocaine, the State must prove that the defendant knew of weight of cocaine because, even assuming that it is required to prove such knowledge, jury instruction adequately conveyed that requirement).